                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE

   UNITED STATES OF AMERICA

   v.                                                      Case No.: 3:20−cr−00024−RLJ−DCP

   BRIAN MOSS


                                   DUE PROCESS PROTECTIONS ACT ORDER

        Pursuant to the Due Process Protections Act, the Court confirms the United States' obligation to

   produce all exculpatory evidence to the defendant pursuant to Brady v. Maryland, 373 U.S. 83 (1963)

   and its progeny, and orders it to do so. Failing to do so in a timely manner may result in consequences,

   including, but not limited to, exclusion of evidence, adverse jury instructions, dismissal of charges,

   contempt proceedings, or sanctions by the Court.




   ENTER.

                                                  s/ Debra C Poplin
                                                  UNITED STATES MAGISTRATE JUDGE




Case 3:20-cr-00024-KAC-DCP Document 98 Filed 11/16/20 Page 1 of 1 PageID #: 349
